DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 04 February 2021.
Claims 1, 4, 8, 10, 17, 26, and 34 have been amended.
Claims 2. 5-7, 9, 13, 14, 18, 21-23, 25, 30, and 33 have been cancelled.
Claims 1, 3, 4, 8, 10-12, 15-17, 19, 20, 24, 26-29, 31, 32, and 34 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 3, 4, 8, 10-12, 15-17, 19, 20, 24, 26-29, 31, 32, and 34 are allowed.
Claims are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 17, and 34 are allowed because a search of the prior art of record fail to anticipate or render obvious step of upsampling the complex valued digital baseband data, shifting the frequency of the upsampled complex valued digital baseband data to achieve data being located entirely at positive frequencies or entirely at negative frequencies, discarding either the real or imaginary component of each frequency-shifted complex valued digital baseband data sample, thereby creating digital real-valued passband data representing the complex valued digital baseband data, filtering channels provided by at least one data source to produce filtered data, the channels being received as composite data and digitized before the filtering.
The closest art presented were U.S. PGPub. No. 2012031497 to Kummetz et al., U.S. PGPub. No. 20090190635 to Neurohr et al., and U.S. PGPub. No. 20150156284 to Akhter et al., where disclose the upsampling and filtering the baseband signals in Distributed Antenna System (DAS).
For claims 3, 4, 8, 10-12, 15, 16, 19, 20, 24, 26-29, 31, and 32, they depend on claims 1 and 17 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov